Case: 09-50882     Document: 00511264262          Page: 1    Date Filed: 10/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 15, 2010
                                     No. 09-50882
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LOPEZ-SOLIS, also known as Jose Luis Lopez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:07-CR-540-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jose Lopez-Solis pleaded guilty to illegal reentry after deportation and was
sentenced to 24 months of imprisonment and 3 years of supervised release. This
court vacated the sentence and remanded the matter for resentencing. United
States v. Lopez-Solis, 330 F. App’x 497 (5th Cir. 2009). Lopez-Solis was released
from prison on August 21, 2009, and was deported on August 22, 2009. On
September 16, 2009, the district court sentenced him in absentia, over defense



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50882   Document: 00511264262 Page: 2        Date Filed: 10/15/2010
                                No. 09-50882

counsel’s objections, to 21 months of imprisonment and 3 years of supervised
release.
      On appeal, Lopez-Solis’s counsel argues that the district court erred in
sentencing Lopez-Solis in absentia. The Government concedes that the in-
absentia sentencing was error but argues that the appeal is moot because there
is no relief that the court is able to grant to Lopez-Solis. Lopez-Solis’s counsel
seeks to have the erroneous sentence vacated, but such an action necessarily
includes a remand for a correct sentencing. We cannot grant what counsel
requests because resentencing would require Lopez-Solis to be present at a
hearing to consider a new sentence and his deportation bars such an appearance.
See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).
Notwithstanding the conceded error in the in-absentia proceeding, the appeal of
Lopez-Solis’s sentence is moot.
      The appeal is DISMISSED.




                                        2